Citation Nr: 9900770	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-33 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine with herniated disc, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for low back pain 
secondary to leg length discrepancy, currently evaluated as 
10 percent disabling.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for bursitis of the 
left hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1996.  

This appeal arises from an April 1997 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office, which, in pertinent part, granted service 
connection for degenerative disc disease of the cervical 
spine with herniated disc, evaluated as noncompensably 
disabling; recurrent bursitis of the left shoulder with 
arthritis, and low back pain secondary to leg length 
discrepancy, each evaluated as 10 percent disabling.  Service 
connection for bilateral flat feet and bursitis of the left 
hip was denied.  By rating decision of May 1998, the 
evaluation of degenerative disc disease of the cervical spine 
with herniated disc was increased to 10 percent disabling, 
effective December 1996.  The denial of an increased 
evaluation for low back pain secondary to leg length 
discrepancy and service connection for bilateral flat feet 
and bursitis of the left hip was confirmed and continued.  


REMAND

A review of the record reveals that on the veterans 
October 1997 substantive appeal (SA), she indicated that she 
did not wish to appear at a hearing before a member of the 
Board of Veterans Appeals (Board).  On the same SA, she 
checked the space indicating that she wanted to appear 
personally at a local VA office before the Board, although 
that checkmark was also crossed out.  

The Board sent her a letter in November 1998 indicating that 
clarification from her was necessary as to whether she wanted 
to attend a hearing before the Board.  She was informed that 
if she did not respond within 30 days from the date of the 
letter, it would be assumed that she wanted a Board hearing 
at the regional office.  The veteran did not respond.  Since 
she has not responded, it is assumed that she desires a 
Travel Board hearing, and one should be scheduled pursuant to 
38 C.F.R. § 20.700 (1998).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action to 
schedule a Travel Board hearing for the 
veteran.  She should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until she receives further notice.  The purpose of 
this remand is to accord the appellant due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
